DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 7, 8, 11, 14, 15, 17, and 20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 8, 11, 14, 15, 17, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication No. 20190373452) in view of Chen et al. (US Publication No. 20200280913).

As to claims 1, 8, and 15, Huang teaches a method for reporting a capability, implemented by User Equipment (UE) (fig. 3, and Abs, method and device for use in reporting terminal capability, and fig. 5), the method comprising: determining a support capability of the UE for a supplementary uplink (SUL) frequency (fig. 1, S102, and pp0043, determining terminal capability which includes terminal uplink capability information that corresponds to the supplementary uplink frequency band); generating indication information of the support capability of the UE for the SUL frequency based on the support capability for the SUL frequency (fig. 1, S102, and pp0043, determining terminal capability which includes terminal uplink capability information that corresponds to the supplementary uplink frequency band); and reporting the indication information of the support capability for the SUL frequency to a network side (fig. 1, S103, pp0045, terminal capability information which includes terminal uplink capability information that corresponds to the supplementary uplink frequency band is reported to the network-side equipment, and pp0043), wherein generating the indication information of the support capability of the UE for the SUL frequency based on the support capability for the SUL frequency only (fig. 1, S102, Terminal capability information of the terminal-side equipment in the frequency band pairing combination is determined, …” wherein the terminal capability information includes at least in part “terminal uplink capability information that corresponds to the supplementary uplink frequency band, and pp0043) comprises: adding at least one target band combination (BC), among one or more BCs, that supports the UE to use the SUL frequency (fig. 1, S101, S102, S103, determine a band pairing combination and based on the determined band pairing combination or within the determined band pairing combination, determine that the terminal supports the supplementary uplink frequency, and pp0051, terminal capability information further includes a frequency band pairing combination identifier). However fails to explicitly mention the concept of UE SUL support capability in a stand-alone (SA) deployment mode and a non-stand-alone (NSA) deployment mode; and setting a support indication for both the SA deployment mode and NSA deployment mode.
In an analogous field of endeavor, Chen teaches the concept of UE SUL support capability in a stand-alone (SA) deployment mode and a non-stand-alone (NSA) deployment mode (fig. 5b, pp0072, and pp0043, UE supports SUL in either stand alone or shared (i.e. non-stand-alone) networks); and setting a support indication for both the SA deployment mode and NSA deployment mode (fig. 5b, pp0072, and pp0043, UE supports SUL in either stand alone or shared (i.e. non-stand-alone) networks, and pp0074, UE is configured with SUL information, and pp0090). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Huang with the teachings of Chen to achieve the goal of efficiently and seamlessly providing support and improving UL resource utilization in co-existing communication networks (Chen, pp0009, pp0010).
 As to claims 4, 11, and 17, Huang in view of Chen teaches the limitations of the independent claims as discussed above. Huang further teaches wherein the one or more BCs includes a BC that supports a new radio (NR) frequency (pp0036, pp0042, invention is based on 5G mobile communication system).  
As to claims 7 and 14, Huang in view of Chen teaches the limitations of the independent claims as discussed above. Huang further teaches wherein determining the support capability for the SUL frequency comprises: determining, for the UE, at least one target BC that supports the SUL frequency only (fig. 1, pp0052, information indicating whether the terminal-side equipment supports synchronously performing uplink data transmission within the first uplink operating frequency range of the first frequency band contained in the frequency band pairing combination and a second uplink operating frequency range contained in the supplementary uplink frequency band and pp0063). However fails to explicitly mention support capability in the SA deployment mode and NSA deployment mode.
In an analogous field of endeavor, Chen teaches support capability in the SA deployment mode and NSA deployment mode (fig. 5b, pp0072, and pp0043, UE supports SUL in either stand alone or shared (i.e. non-stand-alone) networks, and pp0074, UE is configured with SUL information, and pp0090). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Huang with the teachings of Chen to achieve the goal of efficiently and seamlessly providing support and improving UL resource utilization in co-existing communication networks (Chen, pp0009, pp0010).
As to claim 20, Huang in view of Chen teaches the limitations of the independent claims as discussed above. Huang further teaches a non-transitory computer storage medium, having stored computer-executable instructions thereon, wherein the computer-executable instructions are executed to implement operations of the method of claim 1 (fig. 5, pp0100, p0106, computer readable storage medium).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645